

117 HR 957 IH: Protecting Moms and Babies Against Climate Change Act
U.S. House of Representatives
2021-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 957IN THE HOUSE OF REPRESENTATIVESFebruary 8, 2021Ms. Underwood (for herself, Ms. Adams, Mr. Khanna, Ms. Velázquez, Mrs. McBath, Mr. Smith of Washington, Ms. Scanlon, Mr. Lawson of Florida, Mrs. Hayes, Mr. Butterfield, Ms. Moore of Wisconsin, Ms. Strickland, Mr. Ryan, Mr. Schiff, Mr. Johnson of Georgia, Mr. Horsford, Ms. Wasserman Schultz, Ms. Barragán, Mr. Deutch, Mr. Payne, Mr. Blumenauer, Mr. Moulton, Mr. Soto, Mr. Nadler, Mr. Trone, Ms. Clarke of New York, Ms. Schakowsky, Ms. Bass, Ms. Pressley, Mr. Evans, Ms. Blunt Rochester, Ms. Castor of Florida, Ms. Sewell, and Ms. Williams of Georgia) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Secretary of Health and Human Services to establish a grant program to protect vulnerable mothers and babies from climate change risks, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Protecting Moms and Babies Against Climate Change Act. (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Grant program to protect vulnerable mothers and babies from climate change risks.Sec. 3. Grant program for education and training at health profession schools.Sec. 4. NIH Consortium on Birth and Climate Change Research.Sec. 5. Strategy for identifying climate change risk zones for vulnerable mothers and babies.Sec. 6. Definitions.2.Grant program to protect vulnerable mothers and babies from climate change risks(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Health and Human Services shall establish a grant program (in this section referred to as the Program) to protect vulnerable individuals from risks associated with climate change.(b)Grant authorityIn carrying out the Program, the Secretary may award, on a competitive basis, grants to 10 covered entities. (c)ApplicationsTo be eligible for a grant under the Program, a covered entity shall submit to the Secretary an application at such time, in such form, and containing such information as the Secretary may require, which shall include, at a minimum, a description of the following:(1)Plans for the use of grant funds awarded under the Program and how patients and stakeholder organizations were involved in the development of such plans.(2)How such grant funds will be targeted to geographic areas that have disproportionately high levels of risks associated with climate change for vulnerable individuals.(3)How such grant funds will be used to address racial and ethnic disparities in—(A)adverse maternal and infant health outcomes; and(B)exposure to risks associated with climate change for vulnerable individuals. (4)Strategies to prevent an initiative assisted with such grant funds from causing—(A)adverse environmental impacts; (B)displacement of residents and businesses;(C)rent and housing price increases; or(D)disproportionate adverse impacts on racial and ethnic minority groups and other underserved populations. (d)Selection of grant recipients(1)TimingNot later than 270 days after the date of the enactment of this Act, the Secretary shall select the recipients of grants under the Program.(2)ConsultationIn selecting covered entities for grants under the Program, the Secretary shall consult with—(A)representatives of stakeholder organizations;(B)the Administrator of the Environmental Protection Agency;(C)the Administrator of the National Oceanic and Atmospheric Administration; and(D)from the Department of Health and Human Services—(i)the Deputy Assistant Secretary for Minority Health;(ii)the Administrator of the Centers for Medicare & Medicaid Services;(iii)the Administrator of the Health Resources and Services Administration; (iv)the Director of the National Institutes of Health; and(v)the Director of the Centers for Disease Control and Prevention.(3)PriorityIn selecting a covered entity to be awarded a grant under the Program, the Secretary shall give priority to covered entities that serve a county— (A)designated, or located in an area designated, as a nonattainment area pursuant to section 107 of the Clean Air Act (42 U.S.C. 7407) for any air pollutant for which air quality criteria have been issued under section 108(a) of such Act (42 U.S.C. 7408(a));(B)with a level of vulnerability of moderate-to-high or higher, according to the Social Vulnerability Index of the Centers for Disease Control and Prevention; or(C)with temperatures that pose a risk to human health, as determined by the Secretary, in consultation with the Administrator of the National Oceanic and Atmospheric Administration and the Chair of the United States Global Change Research Program, based on the best available science.(4)LimitationA recipient of grant funds under the Program may not use such grant funds to serve a county that is served by any other recipient of a grant under the Program. (e)Use of fundsA covered entity awarded grant funds under the Program may only use such grant funds for the following: (1)Initiatives to identify risks associated with climate change for vulnerable individuals and to provide services and support to such individuals that address such risks, which may include— (A)training for health care providers, doulas, and other employees in hospitals, birth centers, midwifery practices, and other health care practices that provide prenatal or labor and delivery services to vulnerable individuals on the identification of, and patient counseling relating to, risks associated with climate change for vulnerable individuals;(B)hiring, training, or providing resources to community health workers and perinatal health workers who can help identify risks associated with climate change for vulnerable individuals, provide patient counseling about such risks, and carry out the distribution of relevant services and support;(C)enhancing the monitoring of risks associated with climate change for vulnerable individuals, including by—(i)collecting data on such risks in specific census tracts, neighborhoods, or other geographic areas; and(ii)sharing such data with local health care providers, doulas, and other employees in hospitals, birth centers, midwifery practices, and other health care practices that provide prenatal or labor and delivery services to local vulnerable individuals; and (D)providing vulnerable individuals—(i)air conditioning units, residential weatherization support, filtration systems, household appliances, or related items;(ii)direct financial assistance; and(iii)services and support, including housing and transportation assistance, to prepare for or recover from extreme weather events, which may include floods, hurricanes, wildfires, droughts, and related events.(2)Initiatives to mitigate levels of and exposure to risks associated with climate change for vulnerable individuals, which shall be based on the best available science and which may include initiatives to— (A)develop, maintain, or expand urban or community forestry initiatives and tree canopy coverage initiatives;(B)improve infrastructure, including buildings and paved surfaces;(C)develop or improve community outreach networks to provide culturally and linguistically appropriate information and notifications about risks associated with climate change for vulnerable individuals; and(D)provide enhanced services to racial and ethnic minority groups and other underserved populations.(f)Length of awardA grant under this section shall be disbursed over 4 fiscal years.(g)Technical assistanceThe Secretary shall provide technical assistance to a covered entity awarded a grant under the Program to support the development, implementation, and evaluation of activities funded with such grant.(h)Reports to Secretary(1)Annual reportFor each fiscal year during which a covered entity is disbursed grant funds under the Program, such covered entity shall submit to the Secretary a report that summarizes the activities carried out by such covered entity with such grant funds during such fiscal year, which shall include a description of the following:(A)The involvement of stakeholder organizations in the implementation of initiatives assisted with such grant funds.(B)Relevant health and environmental data, disaggregated, to the extent practicable, by race, ethnicity, gender, and pregnancy status.(C)Qualitative feedback received from vulnerable individuals with respect to initiatives assisted with such grant funds.(D)Criteria used in selecting the geographic areas assisted with such grant funds.(E)Efforts to address racial and ethnic disparities in adverse maternal and infant health outcomes and in exposure to risks associated with climate change for vulnerable individuals.(F)Any negative and unintended impacts of initiatives assisted with such grant funds, including—(i)adverse environmental impacts;(ii)displacement of residents and businesses;(iii)rent and housing price increases; and(iv)disproportionate adverse impacts on racial and ethnic minority groups and other underserved populations.(G)How the covered entity will address and prevent any impacts described in subparagraph (F).(2)PublicationNot later than 30 days after the date on which a report is submitted under paragraph (1), the Secretary shall publish such report on a public website of the Department of Health and Human Services.(i)Report to CongressNot later than the date that is 5 years after the date on which the Program is established, the Secretary shall submit to Congress and publish on a public website of the Department of Health and Human Services a report on the results of the Program, including the following:(1)Summaries of the annual reports submitted under subsection (h).(2)Evaluations of the initiatives assisted with grant funds under the Program.(3)An assessment of the effectiveness of the Program in—(A)identifying risks associated with climate change for vulnerable individuals;(B)providing services and support to such individuals;(C)mitigating levels of and exposure to such risks; and(D)addressing racial and ethnic disparities in adverse maternal and infant health outcomes and in exposure to such risks.(4)A description of how the Program could be expanded, including— (A)monitoring efforts or data collection that would be required to identify areas with high levels of risks associated with climate change for vulnerable individuals;(B)how such areas could be identified using the strategy developed under section 5; and(C)recommendations for additional funding.(j)Covered entity definedIn this section, the term covered entity means a consortium of organizations serving a county that—(1)shall include a community-based organization; and(2)may include—(A)another stakeholder organization; (B)the government of such county;(C)the governments of one or more municipalities within such county;(D)a State or local public health department or emergency management agency;(E)a local health care practice, which may include a licensed and accredited hospital, birth center, midwifery practice, or other health care practice that provides prenatal or labor and delivery services to vulnerable individuals;(F)an Indian tribe or tribal organization (as such terms are defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304));(G)an Urban Indian organization (as defined in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603)); and(H)an institution of higher education.(k)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $100,000,000 for fiscal years 2022 through 2025.3.Grant program for education and training at health profession schools(a)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary of Health and Human Services shall establish a grant program (in this section referred to as the Program) to provide funds to health profession schools to support the development and integration of education and training programs for identifying and addressing risks associated with climate change for vulnerable individuals.(b)Grant authorityIn carrying out the Program, the Secretary may award, on a competitive basis, grants to health profession schools.(c)ApplicationTo be eligible for a grant under the Program, a health profession school shall submit to the Secretary an application at such time, in such form, and containing such information as the Secretary may require, which shall include, at a minimum, a description of the following:(1)How such health profession school will engage with vulnerable individuals, and stakeholder organizations representing such individuals, in developing and implementing the education and training programs supported by grant funds awarded under the Program. (2)How such health profession school will ensure that such education and training programs will address racial and ethnic disparities in exposure to, and the effects of, risks associated with climate change for vulnerable individuals.(d)Use of fundsA health profession school awarded a grant under the Program shall use the grant funds to develop, and integrate into the curriculum and continuing education of such health profession school, education and training on each of the following:(1)Identifying risks associated with climate change for vulnerable individuals and individuals with the intent to become pregnant.(2)How risks associated with climate change affect vulnerable individuals and individuals with the intent to become pregnant.(3)Racial and ethnic disparities in exposure to, and the effects of, risks associated with climate change for vulnerable individuals and individuals with the intent to become pregnant.(4)Patient counseling and mitigation strategies relating to risks associated with climate change for vulnerable individuals.(5)Relevant services and support for vulnerable individuals relating to risks associated with climate change and strategies for ensuring vulnerable individuals have access to such services and support.(6)Implicit and explicit bias, racism, and discrimination. (7)Related topics identified by such health profession school based on the engagement of such health profession school with vulnerable individuals and stakeholder organizations representing such individuals.(e)PartnershipsIn carrying out activities with grant funds, a health profession school awarded a grant under the Program may partner with one or more of the following: (1)A State or local public health department.(2)A health care professional membership organization.(3)A stakeholder organization.(4)A health profession school.(5)An institution of higher education.(f)Reports to Secretary(1)Annual reportFor each fiscal year during which a health profession school is disbursed grant funds under the Program, such health profession school shall submit to the Secretary a report that describes the activities carried out with such grant funds during such fiscal year. (2)Final reportNot later than the date that is 1 year after the end of the last fiscal year during which a health profession school is disbursed grant funds under the Program, the health profession school shall submit to the Secretary a final report that summarizes the activities carried out with such grant funds.(g)Report to CongressNot later than the date that is 6 years after the date on which the Program is established, the Secretary shall submit to Congress and publish on a public website of the Department of Health and Human Services a report that includes the following:(1)A summary of the reports submitted under subsection (f). (2)Recommendations to improve education and training programs at health profession schools with respect to identifying and addressing risks associated with climate change for vulnerable individuals.(h)Health profession school definedIn this section, the term health profession school means an accredited—(1)medical school;(2)school of nursing;(3)midwifery program; (4)physician assistant education program;(5)teaching hospital;(6)residency or fellowship program; or (7)other school or program determined appropriate by the Secretary.(i)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section $5,000,000 for fiscal years 2022 through 2025.4.NIH Consortium on Birth and Climate Change Research(a)EstablishmentNot later than 1 year after the date of the enactment of this Act, the Director of the National Institutes of Health shall establish the Consortium on Birth and Climate Change Research (in this section referred to as the Consortium).(b)Duties(1)In generalThe Consortium shall coordinate, across the institutes, centers, and offices of the National Institutes of Health, research on the risks associated with climate change for vulnerable individuals.(2)Required activitiesIn carrying out paragraph (1), the Consortium shall— (A)establish research priorities, including by prioritizing research that—(i)identifies the risks associated with climate change for vulnerable individuals with a particular focus on disparities in such risks among racial and ethnic minority groups and other underserved populations; and(ii)identifies strategies to reduce levels of, and exposure to, such risks, with a particular focus on risks among racial and ethnic minority groups and other underserved populations; (B)identify gaps in available data related to such risks;(C)identify gaps in, and opportunities for, research collaborations;(D)identify funding opportunities for community-based organizations and researchers from racially, ethnically, and geographically diverse backgrounds; and(E)publish annual reports on the work and findings of the Consortium on a public website of the National Institutes of Health.(c)MembershipThe Director shall appoint to the Consortium representatives of such institutes, centers, and offices of the National Institutes of Health as the Director considers appropriate, including, at a minimum, representatives of—(1)the National Institute of Environmental Health Sciences;(2)the National Institute on Minority Health and Health Disparities;(3)the Eunice Kennedy Shriver National Institute of Child Health and Human Development; (4)the National Institute of Nursing Research; and(5)the Office of Research on Women’s Health.(d)ChairpersonThe Chairperson of the Consortium shall be designated by the Director and selected from among the representatives appointed under subsection (c).(e)ConsultationIn carrying out the duties described in subsection (b), the Consortium shall consult with—(1)the heads of relevant Federal agencies, including—(A)the Environmental Protection Agency; (B)the National Oceanic and Atmospheric Administration; (C)the Occupational Safety and Health Administration; and(D)from the Department of Health and Human Services—(i)the Office of Minority Health in the Office of the Secretary;(ii)the Centers for Medicare & Medicaid Services;(iii)the Health Resources and Services Administration;(iv)the Centers for Disease Control and Prevention; (v)the Indian Health Service; and(vi)the Administration for Children and Families; and (2)representatives of—(A)stakeholder organizations;(B)health care providers and professional membership organizations with expertise in maternal health or environmental justice;(C)State and local public health departments;(D)licensed and accredited hospitals, birth centers, midwifery practices, or other health care practices that provide prenatal or labor and delivery services to vulnerable individuals; and(E)institutions of higher education, including such institutions that are minority-serving institutions or have expertise in maternal health or environmental justice.5.Strategy for identifying climate change risk zones for vulnerable mothers and babies(a)In generalThe Secretary of Health and Human Services, acting through the Director of the Centers for Disease Control and Prevention, shall develop a strategy (in this section referred to as the Strategy) for designating areas that the Secretary determines to have a high risk of adverse maternal and infant health outcomes among vulnerable individuals as a result of risks associated with climate change.(b)Strategy requirements(1)In generalIn developing the Strategy, the Secretary shall establish a process to identify areas where vulnerable individuals are exposed to a high risk of adverse maternal and infant health outcomes as a result of risks associated with climate change in conjunction with other factors that can impact such health outcomes, including—(A)the incidence of diseases associated with air pollution, extreme heat, and other environmental factors;(B)the availability and accessibility of maternal and infant health care providers; (C)English-language proficiency among women of reproductive age; (D)the health insurance status of women of reproductive age;(E)the number of women of reproductive age who are members of racial or ethnic groups with disproportionately high rates of adverse maternal and infant health outcomes;(F)the socioeconomic status of women of reproductive age, including with respect to—(i)poverty;(ii)unemployment;(iii)household income; and(iv)educational attainment; and(G)access to quality housing, transportation, and nutrition.(2)ResourcesIn developing the Strategy, the Secretary shall identify, and incorporate a description of, the following:(A)Existing mapping tools or Federal programs that identify—(i)risks associated with climate change for vulnerable individuals; and(ii)other factors that can influence maternal and infant health outcomes, including the factors described in paragraph (1).(B)Environmental, health, socioeconomic, and demographic data relevant to identifying risks associated with climate change for vulnerable individuals.(C)Existing monitoring networks that collect data described in subparagraph (B), and any gaps in such networks.(D)Federal, State, and local stakeholders involved in maintaining monitoring networks identified under subparagraph (C), and how such stakeholders are coordinating their monitoring efforts.(E)Additional monitoring networks, and enhancements to existing monitoring networks, that would be required to address gaps identified under subparagraph (C), including at the subcounty and census tract level. (F)Funding amounts required to establish the monitoring networks identified under subparagraph (E) and recommendations for Federal, State, and local coordination with respect to such networks.(G)Potential uses for data collected and generated as a result of the Strategy, including how such data may be used in determining recipients of grants under the program established by section 2 or other similar programs.(H)Other information the Secretary considers relevant for the development of the Strategy.(c)Coordination and consultationIn developing the Strategy, the Secretary shall—(1)coordinate with the Administrator of the Environmental Protection Agency and the Administrator of the National Oceanic and Atmospheric Administration; and(2)consult with—(A)stakeholder organizations;(B)health care providers and professional membership organizations with expertise in maternal health or environmental justice;(C)State and local public health departments;(D)licensed and accredited hospitals, birth centers, midwifery practices, or other health care providers that provide prenatal or labor and delivery services to vulnerable individuals; and(E)institutions of higher education, including such institutions that are minority-serving institutions or have expertise in maternal health or environmental justice.(d)Notice and commentAt least 240 days before the date on which the Strategy is published in accordance with subsection (e), the Secretary shall provide—(1)notice of the Strategy on a public website of the Department of Health and Human Services; and(2)an opportunity for public comment of at least 90 days.(e)PublicationNot later than 18 months after the date of the enactment of this Act, the Secretary shall publish on a public website of the Department of Health and Human Services—(1)the Strategy;(2)the public comments received under subsection (d); and(3)the responses of the Secretary to such public comments.6.DefinitionsIn this Act, the following definitions apply:(1)Adverse maternal and infant health outcomesThe term adverse maternal and infant health outcomes includes the outcomes of preterm birth, low birth weight, stillbirth, infant or maternal mortality, and severe maternal morbidity.(2)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).(3)Minority-serving institutionThe term minority-serving institution means an entity specified in any of paragraphs (1) through (7) of section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)).(4)Racial and ethnic minority groupThe term racial and ethnic minority group has the meaning given such term in section 1707(g) of the Public Health Service Act (42 U.S.C. 300u–6(g)).(5)Risks associated with climate changeThe term risks associated with climate change includes risks associated with extreme heat, air pollution, extreme weather events, and other environmental issues associated with climate change that can result in adverse maternal and infant health outcomes.(6)Stakeholder organizationThe term stakeholder organization means—(A)a community-based organization with expertise in providing assistance to vulnerable individuals;(B)a nonprofit organization with expertise in maternal or infant health or environmental justice; and(C)a patient advocacy organization representing vulnerable individuals. (7)Vulnerable individualThe term vulnerable individual means—(A)an individual who is pregnant;(B)an individual who was pregnant during any portion of the preceding 1-year period; and(C)an individual under 3 years of age.